TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





SUPPLEMENTAL OPINION ON MOTIONS FOR REHEARING







NO. 03-02-00200-CR



James Booksh, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 005045, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



	On motions for rehearing and reconsideration en banc, appellant finds fault with the
cases cited in the opinion.  He attempts to distinguish the cited cases from this case, but for reasons
that are not pertinent to this case.  The cited cases support the decision reached.  However, without
need for support from any case authority, simple common sense dictates the result reached.  There
is nothing in the record to show that the contraband appellant judicially confessed to possessing was
seized by the use of a search warrant.  There is no search warrant in the record.  There is nothing in
the record, of which we may take cognizance, that shows the complained of affidavit was used to
obtain a search warrant.  We remain convinced that the problems with the record precludes review
of the issue presented for review.  In view of the record, we repeat whether the affidavit is sufficient
or insufficient is of purely academic interest.  Appellant's motion for rehearing and motion for
reconsideration en banc are overruled.


 		__________________________________________
					Carl E. F. Dally, Justice
Before Chief Justice Law, Justices Kidd and Dally*
Motion for Rehearing Overruled; Motion for
   Reconsideration En Banc Overruled

Filed:   June 12, 2003

Do Not Publish




















*	Before Carl E. F. Dally, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See
Tex. Gov't Code Ann. § 74.003(b) (West 1998).